Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive for the following reasons. Regarding the rejection of claim 1, applicant’s argument argued saying the prior arts of Evermann et al. (US 20170092278) or Lee failed to teach authenticating the user by using the voice and recognize the voice input in parallel. In response the examiner disagree noting that as shown in figures 8A-8G and the corresponding description, Evermann does teach where the virtual assistant is invoked or not invoke based on recognition/identification (authentication) of the acoustic properties associated with the user’s voice. 
[0252] If the natural language speech input corresponds at block 904 both to the user-customizable lexical trigger and the set of acoustic properties associated with the user, the method 900 proceeds to block 910. For example, the user-customizable lexical trigger may be “hey there, boss,” and when a user utters “hey there, boss” in a voice with a set of acoustic properties corresponding to those associated with the user, the method 900 proceeds to block 910. The digital assistant is invoked at block 910, and is ready to receive a user request for service. The DA client 102, DA server 106, or both are ready to use by the user. If the natural language speech input corresponds at block 904 to only one of the user-customizable lexical trigger and the set of acoustic properties associated with the user, or corresponds to neither the user-customizable lexical trigger nor the set of acoustic properties associated with the user, invocation of the virtual assistant is foregone at block 912. If the electronic device 104, 200, 400, 600 is locked, or the virtual assistant is otherwise not available for use, the electronic device 104, 200, 400, 600 remains locked and/or the virtual assistant remains unavailable for use.
according to Evermann the acoustic properties of the user’s voice in parallel with the customized trigger word is analyzed to authenticate and invoke the virtual assistance or deny invocation of the virtual assistant.

    PNG
    media_image1.png
    481
    657
    media_image1.png
    Greyscale

It is also noted that Lee teaches receiving voice input from a user, and displaying different operation screen settings based on the result of the user authentication and the voice input as explained in the office action.
Therefore, the rejection of claim 1 as being unpatentable over Evermann and in view of Lee is maintained for the foregoing reasons. Claim 12 recites elements similar to independent claim 1 thus, rejected for reasons similar to claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Evermann et al. (US 2017/0092278) as applied above, and further in view of Lee et al. (US 2021/0097158).
As to claim 1, Evermann teaches an information processing apparatus comprising: 
a processor configured to acquire a voice of a user; (natural language input 902)
authenticate the user by using the voice (acoustic properties associated with the user), and recognize the voice/voice-command (customizable lexical trigger or command) in parallel; (904) 
and invoke a user interface comprising virtual assistant depending on an authentication result of the user and a recognition result of the voice and are used for an operation of executing processing on a display unit (flow chart of Fig.8A-8G) show where different user interface are generated according to the authentication result matching one of or both the voice and/or voice command) (Abstract; Pars.252, 262, 277, 285).

    PNG
    media_image2.png
    593
    714
    media_image2.png
    Greyscale


It is noted that Evermann doesn’t explicitly teach displaying operation screens as claimed. However, Lee in same field of endeavor teaches a method of authenticating user’s voice and voice command from the user voice input wherein different operation screen settings are displayed based on the result of the authentication and the voice command (Foigs.9-10; Pars.90-96).
 The modification would be obvious to one of ordinary skill in the art before the time of applicant’s invention for the purpose of providing the user with operational screen for conducting the interaction.
Regarding claim 12, the corresponding program comprising the steps recited in claim 1 is analogous, therefore rejected as being unpatentable over Evermann and in view of Lee for the foregoing reasons.
As to claim 13, Evermann teaches where the same voice input is processed to identify the user and the command (Figs.8-9).
Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 2-11, upon further consideration of the claims in view of the prior arts the claims are found allowable.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ABEBE/           Primary Examiner, Art Unit 2657